Case 8:19-cv-00082-JLS-KES Document 99 Filed 06/11/20 Page 1 of 2 Page ID #:1914



  1 LTL ATTORNEYS LLP
    Heather F. Auyang (SBN 191776)
  2   heather.auyang@ltlattorneys.com
  3 Joe H. Tuffaha (SBN 253723)
      joe.tuffaha@ltlattorneys.com
  4 Prashanth  Chennakesavan (SBN 284022)
      prashanth.chennakesavan@ltlattorneys.com
  5 300 South Grand Ave., 14th Floor
    Los Angeles, CA 90071
  6 Tel: (213) 612-8900
  7 Fax: (213) 612-3773
  8 Attorneys for Plaintiff
  9 TP-Link USA Corporation and
    Third-Party Defendant TP-Link North America, Inc.
 10
                            UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12                              SOUTHERN DIVISION
 13
 14 TP-LINK USA CORPORATION,                   CASE NO.: 8:19-CV-00082-JLS-KES
 15             Plaintiff,
                                               Hon. Josephine L. Staton
 16        v.
 17 CAREFUL SHOPPER, LLC, ADAM                 NOTICE OF SUPPLEMENTAL
    STARKE, SORA STARKE, and DOES              AUTHORITY IN SUPPORT OF TP-
 18 1 through 10, inclusive,                   LINK’S OPPOSITION [ECF NO. 96]
 19             Defendants.                    TO CAREFUL SHOPPER’S
                                               MOTION FOR
 20                                            RECONSIDERATION [ECF NO. 88]
 21 CAREFUL SHOPPER, LLC,
 22              Counterclaimant-
                 Third-Party Plaintiff,
 23
           v.                                  Hearing Date:     June 26, 2020
 24                                            Hearing Time:     10:30 a.m.
    TP-LINK USA NORTH AMERICA
 25 INC. and AUCTION BROTHERS, INC.            Courtroom:        10A
    dba AMAZZIA,
 26                                            Complaint Filed: January 15, 2019
              Third-Party Defendants.
 27
 28
                                                                  No. 8:19-CV-00082-JLS-KES
                         TP-LINK’S NOTICE OF SUPPLEMENTAL AUTHORITY
Case 8:19-cv-00082-JLS-KES Document 99 Filed 06/11/20 Page 2 of 2 Page ID #:1915



  1        Plaintiff TP-Link USA Corporation and Third-Party Defendant TP-Link North
  2 America, Inc. (“TP-Link”), by and through their counsel of record, hereby submit this
  3 Notice of Supplemental Authority in support of TP-Link’s Opposition [ECF No. 96]
  4 to Careful Shopper’s Amended Motion for Reconsideration [ECF No. 88] to bring to
  5 the Court’s attention the recent Opinion by Judge Percy Anderson, dated June 10,
  6 2020, in Thimes Solutions Inc. v. TP-Link USA Corporation et al. (“Thimes
  7 Opinion”), Case No. 2:19-CV-10374 (ECF No. 103). A true and correct copy of the
  8 Thimes Opinion is attached hereto as Exhibit A.
  9
 10
 11   Dated: June 11, 2020                 Respectfully submitted,
 12                                        LTL ATTORNEYS LLP
 13
                                           By: /s/ Heather F. Auyang
 14                                            Heather F. Auyang
 15                                            Joe H. Tuffaha
                                               Prashanth Chennakesavan
 16
                                                  Attorneys for Plaintiff
 17                                               TP-Link USA Corporation and
                                                  Third-Party Defendant TP-Link
 18                                               North America, Inc.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              1                      No. 8:19-CV-00082-JLS-KES
                         TP-LINK’S NOTICE OF SUPPLEMENTAL AUTHORITY
